Exhibit 10.1


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACES WITH THREE ASTERICKS (***).




AGREEMENT FOR PURCHASE AND SALE OF PERS MONITORING ACCOUNTS




THIS AGREEMENT is made effective as of the 1st day of September, 2014 by and
between Excelsis Investments Inc., a Nevada corporation with its principal place
of business at 801 West Bay Drive, Suite 470, Largo, FL 33770 (hereinafter
referred to as "Buyer") and Harmonious Enterprises Inc., a New York corporation
with its principal place of business at 37 W. 47th Street, Suite 201, New York,
NY 10036 (hereinafter referred to as the "Seller").


WITNESSETH:


The Buyer and Seller, by executing and delivering this Agreement, hereby agree
as follows:


1.  Purchase and Sale of Assets. The Seller hereby conveys its entire 1ight,
title and interest whatsoever in the Assets (as defined below), which Assets,
upon the payment of the purchase price hereunder (the "Purchase Price"), shall
be the sole property of the Buyer as of the date of the Closing (as defined
below). The "Assets" shall mean the customers and the PERS Monitoring Agreements
related to such customers, in each case, as specified on Schedule I (the
"Customer Accounts"), and all related customer agreements and accounts
receivable owned by Seller that solely relate to the Customer Accounts. A "PERS
Monitoring Agreement" is an agreement pursuant to which contracting company is
obligated to provide, at a minimum, a monitoring device and personal emergency
response monitoring and notification services and may provide other directly
related services, all in return for the customer's payment of RMR.


2.  Calculation and Payment of Purchase Price.


In consideration for the Seller's sale, transfer and assignment of the Assets to
the Buyer, the Buyer shall (I) issue to the Seller, at the Closing, a number of
shares of common stock of the Buyer representing *** of the Buyer's outstanding
common stock, as determined on an as-converted, fully-diluted basis, which shall
not be subject to dilution by any future issuances of equity securities
(including convertible securities) or any other issuance or existing issuance by
the Buyer or any rights, options or warrants to purchase equity securities of
the Buyer and (IT) transfer to the Seller all right, title and interest in and
to the manufacturing and tooling equipment used in the manufacturing of STEALTH
Card in the event the Buyer files any petition seeking relief for the Buyer
under any law for the relief of debtors (clauses (I) and (II) are hereinafter
referred to as the Purchase Price). The shares of common stock of the Buyer to
be issued to the Seller shall not be subject to dilution in connection with any
future equity issuances by the Buyer (including issuances of convertible
securities) or any options, rights or warrants to purchase equity securities of
the Buyer. If, after the Closing, the Buyer issues any additional equity
securities (including convertible securities) or any options, right of warrants
to purchase equity securities, then the Buyer shall (y) notify the Seller, in
writing, and (z) issue to the Seller an additional number of shares of common
stock of the Buyer so that, at all times, the shares of common stock owned by
the Seller represents *** of the Buyer's outstanding common stock, as determined
on an as-converted, fully-diluted basis.




3. Replacement Period.
1

--------------------------------------------------------------------------------




NY 244621913v5


If the first monthly payment after the Closing Date has not been made on the
Customer Accounts by or on behalf of the customers (including by the Seller on
their behalf) and posted to the Customer Accounts, the Seller, in its sole
discretion, shall either (y) pay to the Buyer an amount equal to $100,000 less
the amount of payments actually made on the Customer Accounts by or on behalf of
the customers (including by the Seller on their behalf) or (z) promptly deliver
to Buyer additional accounts which are not in Default, with the same replacement
period. If the second monthly payment after the Closing Date has not been made
on the Customer Accounts, then Seller pay to the Buyer an amount equal to
$100,000 less the amount of payments made on the Customer Accounts by or on
behalf of the customers (including by the Seller on their behalf) with respect
to such second monthly payment. The Seller shall have no liability to the Buyer
for any failure of any of the transferred Customer Accounts to make the payments
due and owing by them to the Customer Accounts.




4.    Bill of Sale. Upon tender by Buyer to Seller of the Purchase Price
consisting of a *** non-dilutable equity ownership interest (as determined on an
as-conve11ed, fully-diluted basis) in the Buyer, the Seller shall execute and
deliver to Buyer the as is Bill of Sale, in the form attached hereto as Exhibit
A.


5.    Closing. The purchase and sale of the Assets (the "Closing") provided for
in this Agreement will take place at the offices of counsel to Seller, at 10:00
a.m. (local time) on the date of this Agreement (the "Closing Date") (or at such
other place and time as may be agreed to by Buyer and Seller). The Closing of
the transactions contemplated by this Agreement may also take place on the
Closing Date by facsimile transmission or by electronic mail in PDF format of
all required documents (with the original executed documents to be delivered by
overnight courier within two (2) business days of the Closing).


6.    Representation by Seller. The Seller represents, covenants and warrants to
Buyer as follows:


(a)  All Customer Accounts included in the Assets are Current Active Accounts.
"Current Active Accounts" shall mean customers with balances less than 90 days
past invoice date who are in possession of equipment and have not given verbal
or written notice of cancellation.


(b)  All PERS Monitoring Agreements for the Customer Accounts included in the
Assets shall be substantially in the form attached as Exhibit B.


(c)  That the RMR accounts receivable and prepaid amounts associated with the
Customer Accounts, as disclosed by the Seller to the Buyer, are true and
accurate. Seller makes no warranty of any future financial terms of said Assets
or future compliance of the obligations of the Customer Accounts under the PERS
Monitoring Agreements or any other agreements to which they are a party,
provided however, that the terms enumerated in Section 3 "Replacement Period"
shall apply.


(d)  That Seller has good title to all Assets to be conveyed to Buyer and will
at closing convey to Buyer the Assets, free and clear of any known lien or
encumbrance.


(e)  To Seller's knowledge, no consent of any third party, including any
customer, is required in order for Seller to sell and assign the Assets to
Buyer.




2

--------------------------------------------------------------------------------




NY 244621913v5


7.  Representation, Warranties and Covenants of Buyer. The Buyer represents,
warrants and covenants to Seller as follows:


(a)  Buyer, to Buyer's knowledge, has no pending or threatened lawsuits,
litigations, or claims of any kind against it.


(b)  That Buyer shall, at the Closing, have obtained all necessary approval of
its board of directors, stockholders and any other third parties necessary to
give Seller a non-dilutable *** (as determined on an as-converted, fully-diluted
basis) in the Buyer. The Buyer further represents, warrants and covenants that
(y) Schedule II sets forth, as of the Closing Date, the (i) number of shares of
common stock of the Buyer outstanding, (ii) number of shares of common stock of
the Buyer issuable upon exercise of options, warrants or other rights to
purchase common stock and (iii) number of shares of common stock of the Buyer
issuable upon conversion of any convertible securities of the Company (including
the Company's Series A Preferred Stock) and (z) there is Series A preferred
stock outstanding held by Buyer's two principals. The Series A Preferred Stock
does not impede Seller's *** (as determined on an as­ converted, fully-diluted
basis), and the terms of the Series A Preferred Stock will not result in the
Seller receiving, upon any liquidation, dissolution, winding up or sale of the
Buyer, less than *** of the aggregate proceeds payable to its equityholders
(including holders of any rights, warrants or options) upon any liquidation,
dissolution, winding up or sale of the Buyer.


Within ten (10) days following the end of each calendar quarter, the Buyer shall
deliver to the Seller a certificate, certified by its President or Chief
Financial Officer, certifying (i) the number of shares of Common Stock
outstanding as of the end of such calendar quarter, (ii) the number of shares of
Common Stock issuable upon exercise of options, warrants or other rights to
purchase Common Stock as of the end of such calendar quarter, (iii) the number
of shares of Common Stock issuable upon conversion of any convertible securities
of the Company (including the Company's Series A Preferred Stock) as of the end
of such calendar quarter and (iv) as to the Seller's equity ownership percentage
of the common stock (as determined on an as-converted, fully-diluted basis).


(c)  Buyer has no existing debt or other contracts, arrangements or obligations
that would prohibit or impede Seller's non-dilutable *** (as determined on an
as-converted, fully-diluted basis) in the Buyer and shall not incur any such
debt or enter into any such contracts, arrangements or obligations without
Seller's express written consent.


(d)  The shares of restricted common stock of the Buyer to be issued to the
Seller at the Closing (which represents Buyer's non-dilutable *** (as determined
on an as-converted, fully-diluted basis) in the Buyer) shall be validly issued,
fully paid and non-assessable and free of pre-emptive rights and any other
liens, claims or encumbrances, subject to Seller's fulfillment of its
obligations of this Agreement.


(e)  Seller shall retain veto rights on (x) transfer of accounts for a period of
1 year from the completion of this transaction, (y) any sale of the Buyer
(whether by merger, consolidation, sale of equity or assets) and (z) any
transactions with affiliates of Buyer or any of its directors, officers or
employees with the exception of existing business relationships.-


(f) Buyer shall not incur additional obligations outside the normal course of
business that would or could adversely affect, or reduce the value of, Seller's
equity ownership interest in the Buyer without Seller's express written
permission.




3

--------------------------------------------------------------------------------




NY 244621913v5






(g)  Buyer acknowledges that if Buyer breaches or threatens to breach Buyer's
covenants and agreements in Section 2 or this Section 7, then Buyer's actions
may cause irreparable harm and damage to Seller that could not be adequately
compensated in damages. Accordingly, if Buyer breaches or threatens to breach
this Agreement, then Seller will be entitled to injunctive relief in addition to
actual and punitive damages and any other rights or remedies of Seller under
this Agreement or otherwise.


(h)  Buyer represents, warrants and covenants that the following breakdown of
expenses will be used as a Do Not Exceed number for the aggregate one-year
period beginning upon the completion of this agreement; during which Buyer
agrees that Buyer will not deviate from the following budgetary item's without
Seller's express written authorization.


Executive Salaries: ***


Filings / Audit / Legal: ***


Manufacturing Improvements: ***


Development of Tech: ***


Marketing of Product: ***


Financial Restructuring: ***


(i)  The Buyer has performed its own due diligence in respect of the Assets and
is satisfied that the Assets meet the due diligence standards of Buyer.


(j)  Seller shall have no liability to any third party as a result of its
ownership of the equity securities of the Buyer or the rights granted to Seller
under this Agreement.


8.  Management Services.


(a)  Services. If requested by Buyers, the Seller shall provide the following
services (the "Services") on behalf of Buyer, with respect to and in connection
with, the Customer Accounts for $5 per customer:


(i)  General administrative and technical support for Buyer solely with respect
to the Customer Accounts consisting of (y) customer billing, customer service
and collection services on behalf of, and in the name of, the Buyer with respect
to the Customer Accounts and (z) such other general administrative and technical
services solely with respect to the Customer Accounts as may be agreed to by the
Buyer and Seller.


(ii)  Communication with the Buyer's customers for the Customer Accounts.


(iii)  Fulfillment of the Buyer's customer orders for the Customer Accounts;
provided, that, Buyer pays to Seller, in advance, all costs and expenses
associated with its fulfillment of the Buyer's customer orders.






4

--------------------------------------------------------------------------------




NY 244621913v5


(b)  Obligations of the Buyer. In order to facilitate Seller's performance of
the Services pursuant to this Agreement, the Buyer shall provide Seller (and its
representatives) access to the Buyer's PERS business records, both financial and
otherwise, as may be reasonably requested by Seller. In order to induce Seller
to provide any of the services pursuant to this Section 8, Buyer shall
indemnify, defend and hold Seller harmless from any losses, damages,
liabilities, costs and expenses (including reasonable attorneys' fees)
associated with its provision of such services.


(c)  Independent Contractor. The Parties agree that Seller shall act solely as
an independent contractor under this Agreement. This Agreement is not intended
to create an employment or agency relationship between the Buyer and Seller; and
for all purposes, Seller shall be deemed an independent contractor and not the
Buyer's agent or employee. Seller shall have no authority and shall not
represent itself as having the authority to act for, represent, bind or obligate
the Buyer, except as provided for in this Agreement. Nothing contained in this
Agreement shall be deemed to create a partnership or joint venture between the
Buyer and Seller, and neither Party shall be liable for any act or failure to
act by the other Party, except as specifically set forth in this Agreement.


9.  Brokerage. Each party hereto represents to the other that it has not
incurred any brokerage fee in connection with the transaction contemplated by
this Agreement or engaged any Broker. Any brokerage fee and obligations
thereunder, including litigation, will be the sole responsibility of Buyer.


10. RMR. For purposes of this Agreement, RMR shall mean an amount equal to the
gross recurring monthly revenue billable under a PERS Monitoring Agreement and
calculated on a monthly basis (regardless of whether any particular customer is
billed and or pays monthly, quarterly, annually or another regular periodic
basis), for PERS Services; but net of any monthly discounts afforded the
customer (e.g. for prepayment or for paying by ACH or EFN other than service
credits granted from time to time in the ordinary course of the Company's
business; provided, however, that RMR shall not include any revenue attributable
to or derived from:


(a)  reimbursement or prepayment of private telephone line or other utility
company charges associated with the installation, monitoring or furnishing of
PERS Services or for cell back up or GSM services; (b) reimbursement for or
payment of any false alarm assessments; (c) reimbursement for or payment of any
taxes, fees or other charges imposed by any Govenm1ental Authority relative to
the furnishing of PERS Services; (d) nonrecurring charges from customers for
services which are not provided on a regular and recurring basis, such as
installation and time and material charges; (e) late fees or fees for
insufficient fund checks; (f) revenue due under a PERS Monitoring Agreement that
is greater than 90 days past invoice date or (g) as to which the equipment has
been returned to and received by the Company, with respect to which the customer
is within his or her/its right to terminate the contract.


This Agreement constitutes the entire agreement between the Parties


11. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail or otherwise
delivered by hand, messenger or courier service addressed:


If to Buyer, to: Brian McFadden






5

--------------------------------------------------------------------------------




NY 244621913v5


801 West Bay Drive
Suite 470
Largo, FL 33770
Tele: 727-420-2380
Email: bp.mcfadden@gmail.com


If to Seller, to:








Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next­ business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five (5) days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, (iii) if sent via facsimile,
upon confirmation of facsimile transmission, if sent during normal business
hours of the recipient, or if not sent during normal business hours of the
recipient, then on the recipient's next business day, or (iv) if sent via
electronic mail, upon its delivery, if sent during normal business hours of the
recipient, or if not sent during norn1al business hours of the recipient, then
on the recipient's next business day.


12. Assignment. Except as set forth below, neither Seller nor Buyer shall have
the right to assign its rights and obligations hereunder without the written
consent of the other, but it shall be binding upon the heirs, executors,
administrators and successors of the parties.


13. Survival. All representations and warranties herein set forth shall survive
the Closing hereof and the parties shall be bound thereby.


14. Transition Assistance. The Seller shall provide the Buyer with all
reasonable and necessary download pass codes to reprogram the Customer Accounts
to the Buyer's receiver at Buyer's designated central monitoring station. The
Seller shall also allow the Buyer access to reprogram the Accounts to the
Buyer's central monitoring station at Buyers expense.


15. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument An executed signature page delivered by facsimile or electronic mail
transmission shall be binding to the same extent as an original executed
signature page with regard to any agreement subject to the terms hereof or any
amendment thereto.


16. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without reference to the
conflict of law provisions thereof. Each of the parties irrevocably: (i) submits
to the personal jurisdiction of the courts sitting in Nassau County, New York in
the event any dispute arises out of this Agreement or any of the transactions
contemplated by this Agreement; (ii) agrees that they or it will not attempt to
deny or defeat such personal jurisdiction or venue by motion or other request
for leave from any such court; and (iii) agrees that they or it will not bring
any action relating to this Agreement or any of the transactions








contemplated by this Agreement in any court other than such courts sitting in
Nassau County, New York. The parties hereto waive trial by jury in any action,
suit, proceeding, or counterclaim brought by either of them against the other in
any matter arising out of or in any way connected with this Agreement.


IN WITNESS WHEREOF, Buyer and Seller have hereunto set their hands as of the
date first above written.




Buyer:BRIAN McFADDEN










President




Seller:HING-TACK CHEN










By:






Attachments:








IN WITNESS WHEREOF, Buyer and Seller have hereunto set their hands as of the
date first above written.






Buyer:.




By:BRIAN McFADDEN




Seller:HING-TACK CHEN




By: _____




6

--------------------------------------------------------------------------------




NY 244621913v5


























7

--------------------------------------------------------------------------------




NY 244621913v5




Schedule I Customer Accounts




Approximately *** customers specified by Seller that result, in the aggregate,
in RMR in excess of *** which can be paid by the seller for the *** on behalf of
the customers.




















8

--------------------------------------------------------------------------------




NY 244621913v5




Schedule II


Capitalization of the Buyer






Remainder of page redacted


***




















9

--------------------------------------------------------------------------------




NY 244621913v5


EXHIBIT A


BILL OF SALE






This Bill of Sale is made on this 1st day of September 2014 between Harmonious
Enterprises Inc. (Seller) and Excelsis Investments, Inc. (Buyer)


Seller in exchange for consideration of *** non-dilutible equity position in
EXSL, hereby does grant, transfer and deliver to Buyer *** PERS monitoring
accounts as described in Schedule I of the Agreement for Purchase and Sale.


Buyer shall have full rights to accounts described above.


Seller is the lawful owner and has good right to sell accounts.




Excelsis Investments, Inc.
 
Harmonious Enterprises Inc.
           
Brian McFadden
 
Hing-Tack Chen
Name
 
Name
           
BRIAN McFADDEN
 
HING-TACK CHEN
Title
 
TitlePresident























10

--------------------------------------------------------------------------------




NY 244621913v5


EXHIBIT B


FORM OF PERS MONITORING AGREEMENT




73 Pages redacted


***





















NY 244621913v5
11